NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             TAMMY P., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, M.P., Appellees.

                              No. 1 CA-JV 21-0206
                                FILED 12-7-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD531123
               The Honorable Connie Contes, Judge, Retired

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Phoenix
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General's Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                         TAMMY P. v. DCS, M.P.
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Chief Judge Kent E. Cattani and Judge Maurice Portley1 joined.


T H U M M A, Judge:

¶1            Tammy P. (Mother) appeals from the superior court’s order
terminating her parental rights to her son M.P. Because Mother has shown
no reversible error, the order is affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother has had substance abuse issues, including using
methamphetamine, off and on, for 15 years. She tested positive for
methamphetamine three different times when she was pregnant with M.P.
When she gave birth in November 2018, she lacked stable housing. As a
result, the Department of Child Safety (DCS) took M.P. into custody and
filed a dependency petition. M.P. was found dependent in December 2018,
when Mother did not contest the dependency allegations, and the court
adopted a family reunification case plan.

¶3          DCS referred Mother for services, including substance-abuse
testing and a treatment assessment, a psychological evaluation and
supervised visits. Through March 2019, however, Mother failed to
meaningfully participate in services and missed or cancelled several visits
with M.P. Mother also continued to use methamphetamine daily.

¶4            The DCS case manager encouraged Mother to engage in
services, but Mother said she was “uncommitted” because she had pled
guilty to aggravated identity theft in criminal court and would soon be
sentenced. Mother served nine months in jail for that offense, during which
she completed an alcohol and drug education program, domestic-violence
and anger-management counseling, and a parenting course. She also
participated in video visits with M.P.



1 The Honorable Maurice Portley, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
6, Section 3, of the Arizona Constitution.


                                    2
                          TAMMY P. v. DCS, M.P.
                           Decision of the Court

¶5           In August 2019, the court changed the case plan to severance
and adoption. Later that month, DCS moved to terminate Mother’s parental
rights based on neglect, chronic substance abuse, and six months’ out-of-
home placement, and DCS later amended the motion to also allege fifteen
months’ out-of-home placement.

¶6            In January 2020, Mother was released from jail on the
condition that she complete a substance-abuse treatment program. She
eventually completed Crossroad’s “right track phase I” residential
treatment program, but failed to enroll in aftercare. Upon Mother’s
completion of phase I, her counselor recommended additional residential
treatment, but Mother instead moved into a sober-living facility and self-
referred for mental-health services through Terros. Mother moved out of
the sober-living facility after just two months, however, and she did not
follow through with Terros services or consistently drug test during the
remainder of 2020.

¶7            In February 2021, DCS again referred Mother for drug testing,
but she tested only twice in six weeks. A few months later, Mother
submitted to a urinalysis test through the Adult Probation Office; it
returned positive for alcohol and amphetamine, though the office awaited
retesting results. Mother also continued to miss visits with M.P.

¶8             At the severance adjudication held in April 2021, the court
ordered Mother to complete a drug test (hair follicle) and left the case open
to await those results as well as retesting results from the Adult Probation
Office. After taking the matter under advisement, the court directed DCS to
lodge proposed findings of fact, conclusions of law and an order.

¶9             Mother’s drug test was positive for amphetamines and
methamphetamine, and the Adult Probation Office confirmed Mother’s
earlier urinalysis test was positive for alcohol, amphetamines and
methamphetamine. In June 2021, the court entered DCS’ proposed order
terminating Mother’s parental rights on all grounds alleged. Mother timely
appealed. This court has jurisdiction over Mother’s timely appeal pursuant
to Article 6, Section, 9, of the Arizona Constitution, Ariz. Rev. State (A.R.S.)
§§ 8-235(A), 12-120.21(A) and 12-2101(A) and Ariz. R.P. Juv. Ct. 103-104
(2021).2



2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                       3
                          TAMMY P. v. DCS, M.P.
                           Decision of the Court

                               DISCUSSION

¶10           Mother asserts the superior court violated her due process
rights when it did not make original findings of fact or conclusions of law,
but instead signed DCS’s proposed termination order without any
substantive changes.3 The Arizona “legislature and supreme court have
established significant procedural safeguards to protect the fundamental
right at stake in juvenile proceedings.” Francine C. v. Dep’t of Child Safety,
249 Ariz. 289, 295 ¶ 12 (App. 2020). To further these protections, by statute

              [e]very order of the court terminating the
              parent-child relationship or transferring legal
              custody or guardianship of the person of the
              child or providing for protective supervision of
              the child shall be in writing and shall recite the
              findings on which the order is based, including
              findings pertaining to placement of the child
              and the court's jurisdiction.

A.R.S. § 8-538(A); accord Ariz. R.P. Juv. Ct. 66(F)(2) (similar). The superior
court has a “duty to exercise its independent judgment in making” findings.
Elliott v. Elliott, 165 Ariz. 128, 135 (App. 1990).

¶11            The primary purpose of written findings is to aid appellate
review, Logan B. v. Dep’t of Child Safety, 244 Ariz. 532, 538 ¶ 18 (App. 2018),
by allowing this Court to “determine exactly which issues were decided
and whether the juvenile court correctly applied the law,” Ruben M. v. Ariz.
Dep’t of Econ. Sec., 230 Ariz. 236, 240 ¶ 24 (App. 2012). Written findings also
“prompt judges to consider issues more carefully because ‘they are
required to state not only the end result of their inquiry, but the process by
which they reached it.” Logan B., 244 Ariz. at 538 ¶ 18 (citations omitted).
This court reviews the adequacy of the superior court’s written findings de
novo as a matter of statutory interpretation, Ruben M., 230 Ariz. at 240 ¶ 20,
or, where applicable, a mixed question of fact and law, Francine C., 249 Ariz.
at 296 ¶ 14.




3 Although Mother did not raise the issue with the superior court, on
appeal, DCS does not assert waiver. See Aleise H. v. Dep’t of Child Safety, 245
Ariz. 569, 572-73 ¶¶ 11-13 (App. 2018). Accordingly, the court addresses the
merits of Mother’s argument.


                                      4
                           TAMMY P. v. DCS, M.P.
                            Decision of the Court

¶12             Although Mother takes issue with the superior court’s
adoption of DCS’s proposed findings and conclusions, the court “may
adopt proposed findings that the parties submit, . . . if those findings are
consistent with the ones that it reaches independently after properly considering
the facts.” Elliott, 165 Ariz. at 134 (emphasis added). Mother argues that
Elliott should not apply in termination proceedings because it involved an
appeal from a divorce decree. Elliott, 165 Ariz. at 137. But neither A.R.S. §
8-538(A) nor Rule 66(F)(2)(a) prevent the superior court from adopting a
party’s proposed findings and conclusions after its own independent
consideration of the trial record.

¶13           Nonetheless, citing Logan B., 244 Ariz. 532, Mother argues that
the court improperly delegated its authority and violated her due process
rights by adopting the proposed findings and conclusions without changes.
Logan B., however, concluded that the superior court erred when it “entered
a termination order containing only conclusions of law.” Id. at 539 ¶ 20. In
substance, that meant the court had failed to make any written factual
findings as required under A.R.S. § 8-538(A) and Rule 66(F)(2)(a). That is
not the case here, as the court’s order contains factual findings and the
requisite conclusions of law.

¶14           Finally, the record does not support Mother’s suggestion that
the superior court failed to properly consider the facts or come to an
independent determination regarding termination. Along with considering
the evidence received during trial, when directing DCS to lodge proposed
findings and conclusions, the court held the evidentiary record open for
Mother’s two final drug tests. Even after it received that evidence, the court
held the matter under advisement for about a month before it issued the
final order. On this record, Mother has shown no error.

                                CONCLUSION

¶15           The order terminating Mother’s parental rights to M.P. is
affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5